Per Curiam,
There is a single appeal before us from two judgments, one for an injured minor child and the other for her father.
*388In Geiger v. Garrett, a similar case, except that the appeal was by the plaintiffs (handed down April 11, 1921 and reported in 270 Pa. 192), we said: “The suit was properly brought as a joint action under the Act of May 12, 1897, P. L. 62, which, while providing for such an action, also provides for separate verdicts, separate judgments and separate executions, and says nothing on the subject of appeals; in all the respects stated, it is exactly like the Act of May 8, 1895, P. L. 54, relating to joint actions by husband and wife, in case of an injury to the latter, which in Pinker v. Colonial Iron Co., 68 Pa. Superior Ct. 258, was held to require separate appeals. The legislature which passed the act now under consideration found no difficulty in providing for joint appeals when it had this intention: Act of June 15, 1897, P. L. 154.” See also discussion on the subject of joint appeals in McGlinn’s Estate and Monnia’s Estate, opinions in which were filed this day (reported in 270 Pa. 373 and 367). The joint appeal before us was improperly taken; there should have been two appeals— one from each judgment.
The appeal is quashed.